ORDER

WHEREAS, a petition for disciplinary action alleging ten counts of misconduct was filed in the above-entitled matter on August 5, 1994; and
WHEREAS, thereafter, the Director of the Office of Lawyers Professional Responsibility and respondent Dennis John Morgeson, Sr. have entered into a stipulation dated October 6, 1994, which addresses the nature of the respondent’s condition and recommends to the court the transfer of respondent to disability inactive status without further proceedings; and
WHEREAS, the court accepts the parties’ stipulation;
IT IS HEREBY ORDERED that effective on the date of this order, respondent Dennis John Morgeson, Sr. be, and the same is, transferred to disability inactive status without further proceedings. All further proceedings in connection with the petition for disciplinary action are stayed during the period of disability inactive status. The court imposes the conditions contained in that stipulation in their entirety, including paragraphs 4 and 5 which provide:
4. Respondent understands and agrees that during the period he is on disability inactive status he may not render legal advice or discuss legal matters with clients.
5. Respondent understands and agrees that upon his filing of a petition for reinstatement to active status, the stay of disciplinary proceedings will automatically be lifted and that a hearing and decision on the pending petition for disciplinary action will be required as a pre-condition to reinstatement in addition to the requirements of Rules 28(d) and 18, RLPR.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice